DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid, CHIP and Survey & Certification

CMCS Informational Bulletin
DATE:

September 20, 2010

FROM:

Cindy Mann, Director
Center for Medicaid, CHIP and Survey & Certification (CMCS)

SUBJECT:

Issuance of New Birth Certificates for Residents of the Commonwealth of
Puerto Rico

This memo is to share information about new legislation enacted by the Commonwealth of
Puerto Rico to re-issue certified birth certificates for its residents. The legislation is designed to
reduce the risk to the security and well-being of Puerto Ricans by limiting the issuance and use
of certified birth certificates. This law will effectively invalidate all birth certificates issued prior
to July 1, 2010. On July 1, 2010, the Commonwealth began to issue new birth certificates and
established a three-month transition period, extending the validity of birth certificates issued
prior to July 1, 2010 through September 30, 2010.
New certified copies of birth certificates will be issued to the person to whom the birth record
applies; however, the individual must pay a fee for the new certificates. Federal or State
government agencies may obtain electronic transcripts for official purposes free of charge.
(Contact information is provided below.) Such transcripts will be issued directly to the
governmental agency and will be considered prima facie evidence of the information contained
on the transcript. The law also prohibits the person identified in a birth certificate from
transferring custody of the certified copy to any person or entity that requests it, although, upon
being shown the certified birth certificate the person or entity requesting the evidence may make
a photocopy of the certified copy.
Policy Issues for Medicaid and CHIP
Questions have been raised as to the appropriate actions for States that have accepted Puerto
Rican birth certificates to meet citizenship and identity requirements for Medicaid and CHIP and
how to treat these documents for future eligibility determinations.
Only applicants for Medicaid or CHIP whose eligibility is determined for the first time on or
after October 1, 2010 will be affected by this new Puerto Rico law; thus it should not change the
process for persons who recertify or reapply for Medicaid or CHIP after October 1. In addition,
the new law does not cancel any action initiated prior to October 1, 2010, that used a certified
birth certificate issued prior to July 1, 2010. Thus, a State may rely on a certified birth certificate
issued prior to July 1, 2010 to document citizenship for Medicaid or CHIP eligibility for
applications received before October 1, 2010.

Page 2 – CMCS Informational Bulletin
For the States that have elected to confirm citizenship through the data match with SSA, this
change in Puerto Rico law will have virtually no impact on the States’ policies and procedures.
That process may continue without change. States that have not elected this new data matching
option are encouraged to do so. States may also request electronic transcripts directly from the
Office of Vital Statistics. However, in States that do not rely on a SSA data matches, anyone of
Puerto Rican birth whose Medicaid or CHIP application is first received on or after October 1,
2010, and who has not previously documented citizenship for purposes of Medicaid and CHIP
and uses a birth certificate for documentation of citizenship and identity will have to obtain a
new certified birth certificate. Certified birth certificate copies issued prior to July 1, 2010
should not be accepted on or after October 1, 2010.
In light of the large number of birth certificates that Puerto Rico may need to re-issue, it is
possible that individuals will experience a delay in obtaining their copies. If an individual is
submitting a birth certificate as a form of documentation, States are required to provide a
reasonable opportunity for the individual to submit the birth documentation. If the State
determines that the individual is otherwise eligible, it must provide benefits while the individual
secures the documents needed to satisfy the citizenship documentation requirement. In light of
the potential backlog in Puerto Rico, States are encouraged to take into account these
circumstances when determining the reasonable opportunity period and note that the reasonable
opportunity period may not be more restrictive for citizens and nationals than the State provides
for immigrants. For more details on the reasonable opportunity period, our letter to State Health
Officials released on December 28, 2009 is available at
http://www.cms.gov/smdl/downloads/SHO122809corrected.pdf.
Some Medicaid and CHIP enrollees may have provided a U.S. Passport issued prior to October
1, 2010 to document citizenship. Any unexpired passport presented by an applicant or enrollee
as evidence of citizenship and identity should continue to be accepted, however, an expired
passport issued to a person born in Puerto Rico should not be accepted. Instead, the State may
utilize the option to conduct a match with SSA in lieu of presenting citizenship documentation,
verify the individual’s birth electronically with Puerto Rico, or the individual may obtain a new
certified Puerto Rico birth certificate, a new passport, or other acceptable documents.
States are not required to conduct any special reviews or redeterminations based on these
changes to Puerto Rican law. All existing rules and procedures continue to apply to individuals
of Puerto Rican birth as to all other U.S. citizens.
Process to Obtain Birth Certificates from Puerto Rico
A State can request a transcript of a birth certificate through an electronic transmission free of
charge. States may contact Wanda Llovet, at WLlovet@salud.gov.pr or 787-439-4041 regarding
this process.
An individual can request a birth certificate on-online, by telephone or by mail. Individuals
applying for a new birth certificate must pay $5.00 for the first copy. Instructions for requesting a
birth certificate are available in English and Spanish at www.prfaa.com/birthcertificates/ and

Page 3 – CMCS Informational Bulletin
www.prfaa.com/certificadosdenacimiento/. A Fact Sheet about the new law and answers to
frequently asked questions can also be found on this site. As noted above, State government
agencies may obtain electronic transcripts for official purposes free of charge.
Outreach to Beneficiaries and Community-Based Organizations
States are encouraged to inform Medicaid and CHIP applicants born in Puerto Rico of the new
Puerto Rico birth certificate law and how this could affect their application for Medicaid or
CHIP. This information should include the documentation the applicant will be responsible for
obtaining (if any), information to assist the applicant, and the documentation the State will obtain
or attempt to obtain on behalf of the applicant. States are also encouraged to inform local and
State-wide community-based organizations that serve Puerto Ricans of the new requirement and
its impact on Medicaid and CHIP applications.
As a reminder, States may obtain an enhanced FMAP for oral interpretation or written translation
of important information into a non-English language per CHIPRA Section 201(b). For more
information on utilizing this option, see the letter to State Health Officials issued on July 1, 2010,
available at http://www.cms.gov/smdl/downloads/SHO10007.pdf.
We hope this information will be helpful as you administer these critical coverage programs.
Questions about this issue may be directed to Sarah Lichtman Spector of the Family and
Children’s Health Programs Group at sarah.spector@cms.hhs.gov or 410-786-3031.

